INTREPID CAPITAL MANAGEMENT FUNDS TRUST LOGO Intrepid Capital Fund Intrepid Small Cap Fund Intrepid Income Fund Intrepid All Cap Fund Prospectus January 28, 2009 (As Supplemented dated May 19, 2009) The Securities and Exchange Commission has not approved or disapproved these securities or determined if this Prospectus is accurate or complete. Any representation to the contrary is a criminal offense. TABLE OF CONTENTS Questions Every Investor Should Ask Before Investing in the Funds 1 Fees and Expenses of the Funds 7 Investment Objective 8 Principal Investment Strategies 8 Disclosure of Portfolio Holdings 9 Management of the Funds 9 Share Prices of the Funds 12 Purchasing Shares 13 Redeeming Shares 16 Exchanging Shares 19 Dividends, Distributions and Taxes 19 Financial Highlights 20 Privacy Policy 24 Intrepid
